           Case 2:20-cv-01779-JCC-JRC Document 14 Filed 02/17/21 Page 1 of 10




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10        JANE FENG,
                                                               CASE NO. 2:20-cv-01779-JCC-JRC
11                              Plaintiff,
                                                               STIPULATED PROTECTIVE
12              v.                                             ORDER
13        ZONAR SYSTEMS, INC.,

14                              Defendant.

15

16
     1.     PURPOSES AND LIMITATIONS
17          Discovery in this action is likely to involve production of confidential, proprietary, or
18   private information for which special protection may be warranted. Accordingly, the parties hereby

19   stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

20   acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

     protection on all disclosures or responses to discovery, the protection it affords from public
21
     disclosure and use extends only to the limited information or items that are entitled to confidential
22
     treatment under the applicable legal principles, and it does not presumptively entitle parties to file
23
     confidential information under seal. The parties agree to be bound by this Stipulated Protective
24


     STIPULATED PROTECTIVE ORDER - 1
           Case 2:20-cv-01779-JCC-JRC Document 14 Filed 02/17/21 Page 2 of 10




 1
     Order as of the date they execute it, and if the Court does not enter this order the parties agree to
 2   confer and propose a modified protective order or enter into a similar protective agreement.
 3   2.     “CONFIDENTIAL” MATERIAL

 4          “Confidential” material shall include the following documents and tangible things

     produced or otherwise exchanged. Inclusion in this list does not indicate agreement that such
 5
     information or material is discoverable, relevant, or admissible.
 6
            2.1     Private personal information including without limitation the social security
 7
            number, date of birth, personal financial information, medical records, and healthcare
 8
            information pertaining to Plaintiff.
 9          2.2     Private personal information and materials related to nonparties, including

10          without limitation personnel records, complaints, investigations, social security numbers,

11          dates of birth, wage information, and personal financial information for any current or

            former owner, member, manager, supervisor, or employee of Defendant.
12
            2.3     The financial status of Defendant including without limitation any non-public
13
            financial information such as tax records, profit and loss statements, accounting
14
            documents, reports, or assessments, business and contractual relationships, contracts,
15          business or strategic plans and internal cost, budget, productivity, and revenue tracking
16          reporting information, nonpublic document showing market research, and investigations

17          and statements related to same, excluding any documents already in the public domain.

18   3.     SCOPE

            The protections conferred by this agreement cover not only confidential material (as
19
     defined above), but also (1) any information copied or extracted from confidential material; (2) all
20
     copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
21
     conversations, or presentations by parties or their counsel that might reveal confidential material.
22          However, the protections conferred by this agreement do not cover information that is in
23   the public domain or becomes part of the public domain through trial or otherwise.

24   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL


     STIPULATED PROTECTIVE ORDER - 2
           Case 2:20-cv-01779-JCC-JRC Document 14 Filed 02/17/21 Page 3 of 10




 1
            4.1     Basic Principles. A receiving party may use confidential material that is disclosed
 2   or produced by another party or by a non-party in connection with this case only for prosecuting,
 3   defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

 4   categories of persons and under the conditions described in this agreement. Confidential material

     must be stored and maintained by a receiving party at a location and in a secure manner that ensures
 5
     that access is limited to the persons authorized under this agreement.
 6
            4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
 7
     by the court or permitted in writing by the designating party, a receiving party may disclose any
 8
     confidential material only to:
 9                  (a)     the receiving party’s counsel of record in this action, as well as employees

10   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

11                  (b)     the officers, directors, and employees (including in house counsel) of the

     receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
12
     agree that a particular document or material produced is for Attorney’s Eyes Only and is so
13
     designated;
14
                    (c)     experts and consultants to whom disclosure is reasonably necessary for this
15   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16                  (d)     the court, court personnel, and court reporters and their staff;

17                  (e)     copy or imaging services retained by counsel to assist in the duplication of

18   confidential material, provided that counsel for the party retaining the copy or imaging service

     instructs the service not to disclose any confidential material to third parties and to immediately
19
     return all originals and copies of any confidential material;
20
                    (f)     during their depositions, witnesses in the action to whom disclosure is
21
     reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
22   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
23   transcribed deposition testimony or exhibits to depositions that reveal confidential material must

24


     STIPULATED PROTECTIVE ORDER - 3
           Case 2:20-cv-01779-JCC-JRC Document 14 Filed 02/17/21 Page 4 of 10




 1
     be separately bound by the court reporter and may not be disclosed to anyone except as permitted
 2   under this agreement;
 3                   (g)     the author or recipient of a document containing the information or a

 4   custodian or other person who otherwise possessed or knew the information.

             4.3     Filing Confidential Material. Before filing confidential material or discussing or
 5
     referencing such material in court filings, the filing party shall confer with the designating party,
 6
     in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
 7
     remove the confidential designation, whether the document can be redacted, or whether a motion
 8
     to seal or stipulation and proposed order is warranted. During the meet and confer process, the
 9   designating party must identify the basis for sealing the specific confidential information at issue,

10   and the filing party shall include this basis in its motion to seal, along with any objection to sealing

11   the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

     the standards that will be applied when a party seeks permission from the court to file material
12
     under seal. A party who seeks to maintain the confidentiality of its information must satisfy the
13
     requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.
14
     Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with
15   the strong presumption of public access to the Court’s files.
16   5.      DESIGNATING PROTECTED MATERIAL

17           5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

18   or non-party that designates information or items for protection under this agreement must take

     care to limit any such designation to specific material that qualifies under the appropriate
19
     standards. The designating party must designate for protection only those parts of material,
20
     documents, items, or oral or written communications that qualify, so that other portions of the
21
     material, documents, items, or communications for which protection is not warranted are not swept
22   unjustifiably within the ambit of this agreement.
23           Mass, indiscriminate, or routinized designations are prohibited. Designations that are

24   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to


     STIPULATED PROTECTIVE ORDER - 4
           Case 2:20-cv-01779-JCC-JRC Document 14 Filed 02/17/21 Page 5 of 10




 1
     unnecessarily encumber or delay the case development process or to impose unnecessary expenses
 2   and burdens on other parties) expose the designating party to sanctions.
 3           If it comes to a designating party’s attention that information or items that it designated for

 4   protection do not qualify for protection, the designating party must promptly notify all other parties

     that it is withdrawing the mistaken designation.
 5
             5.2     Manner and Timing of Designations. Except as otherwise provided in this
 6
     agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
 7
     ordered, disclosure or discovery material that qualifies for protection under this agreement must
 8
     be clearly so designated before or when the material is disclosed or produced.
 9                   (a)     Information in documentary form: (e.g., paper or electronic documents and

10   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

11   the designating party must affix the word “CONFIDENTIAL” to each page that contains

     confidential material. If only a portion or portions of the material on a page qualifies for protection,
12
     the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate
13
     markings in the margins).
14
                     (b)     Testimony given in deposition or in other pretrial proceedings: the parties
15   and any participating non-parties must identify on the record, during the deposition or other pretrial
16   proceeding, all protected testimony, without prejudice to their right to so designate other testimony

17   after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

18   transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

     exhibits thereto, as confidential. If a party or non-party desires to protect confidential information
19
     at trial, the issue should be addressed during the pre-trial conference.
20
                     (c)     Other tangible items: the producing party must affix in a prominent place
21
     on the exterior of the container or containers in which the information or item is stored the word
22   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
23   the producing party, to the extent practicable, shall identify the protected portion(s).

24


     STIPULATED PROTECTIVE ORDER - 5
           Case 2:20-cv-01779-JCC-JRC Document 14 Filed 02/17/21 Page 6 of 10




 1
            5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 2   designate qualified information or items does not, standing alone, waive the designating party’s
 3   right to secure protection under this agreement for such material. Upon timely correction of a

 4   designation, the receiving party must make reasonable efforts to ensure that the material is treated

     in accordance with the provisions of this agreement.
 5
     6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 6
            6.1     Timing of Challenges. Any party or non-party may challenge a designation of
 7
     confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
 8
     designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
 9   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

10   challenge a confidentiality designation by electing not to mount a challenge promptly after the

11   original designation is disclosed.
            6.2     Meet and Confer. The parties must make every attempt to resolve any dispute
12
     regarding confidential designations without court involvement. Any motion regarding confidential
13
     designations or for a protective order must include a certification, in the motion or in a declaration
14
     or affidavit, that the movant has engaged in a good faith meet and confer conference with other
15   affected parties in an effort to resolve the dispute without court action. The certification must list
16   the date, manner, and participants to the conference. A good faith effort to confer requires a face-

17   to-face meeting or a telephone conference.

18          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

     intervention, the designating party may file and serve a motion to retain confidentiality under Local
19
     Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
20
     persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
21
     made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
22   other parties) may expose the challenging party to sanctions. All parties shall continue to maintain
23   the material in question as confidential until the court rules on the challenge.

24


     STIPULATED PROTECTIVE ORDER - 6
             Case 2:20-cv-01779-JCC-JRC Document 14 Filed 02/17/21 Page 7 of 10




 1
     7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 2   LITIGATION
 3           If a party is served with a subpoena or a court order issued in other litigation that compels

 4   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

     must:
 5
                    (a)     promptly notify the designating party in writing and include a copy of the
 6
     subpoena or court order;
 7
                    (b)     promptly notify in writing the party who caused the subpoena or order to
 8
     issue in the other litigation that some or all of the material covered by the subpoena or order is
 9   subject to this agreement. Such notification shall include a copy of this agreement; and

10                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by

11   the designating party whose confidential material may be affected.
     8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12
             If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
13
     material to any person or in any circumstance not authorized under this agreement, the receiving
14
     party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
15   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the
16   person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

17   and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

18   Bound” that is attached hereto as Exhibit A.

     9.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
19
     MATERIAL
20
             When a producing party gives notice to receiving parties that certain inadvertently
21
     produced material is subject to a claim of privilege or other protection, the obligations of the
22   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
23   is not intended to modify whatever procedure may be established in an e-discovery order or

24


     STIPULATED PROTECTIVE ORDER - 7
           Case 2:20-cv-01779-JCC-JRC Document 14 Filed 02/17/21 Page 8 of 10




 1
     agreement that provides for production without prior privilege review. The parties agree to the
 2   entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
 3   10.    NON TERMINATION AND RETURN OF DOCUMENTS

 4          Within 60 days after the termination of this action, including all appeals, each receiving

     party must return all confidential material to the producing party, including all copies, extracts and
 5
     summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.
 6
            Notwithstanding this provision, counsel are entitled to retain one archival copy of all
 7
     documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
 8
     deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work
 9   product, even if such materials contain confidential material. And counsel for each party may

10   retain a copy of confidential material obtained through litigation for the sole purpose of abiding

11   by its malpractice insurance policies to the extent they require the retention of case files for a

     specified time.
12
            The confidentiality obligations imposed by this agreement shall remain in effect until a
13
     designating party agrees otherwise in writing or a court orders otherwise.
14

15                     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
16   DATED: 02/10/2021                                     /s/Mika Rothman
                                                           Attorneys for Plaintiff
17

18   DATED: 02/10/2021                                     /s/Nate Bailey
                                                           Attorneys for Defendant
19

20   ///
21   ///

22   ///

23

24


     STIPULATED PROTECTIVE ORDER - 8
           Case 2:20-cv-01779-JCC-JRC Document 14 Filed 02/17/21 Page 9 of 10




 1
            PURSUANT TO STIPULATION, IT IS SO ORDERED
 2          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

 3   documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

 4   state proceeding, constitute a waiver by the producing party of any privilege applicable to those

     documents, including the attorney-client privilege, attorney work-product protection, or any other
 5
     privilege or protection recognized by law.
 6
            Dated this 17th day of February, 2021.
 7

 8

 9

10
                                                          A
                                                          J. Richard Creatura
                                                          United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24


     STIPULATED PROTECTIVE ORDER - 9
             Case 2:20-cv-01779-JCC-JRC Document 14 Filed 02/17/21 Page 10 of 10




 1                                                EXHIBIT A

 2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3            I, ____________________________________ [print or type full name], of

 4   ____________________________________ [print or type full address], declare under penalty of

 5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6   issued by the United States District Court for the Western District of Washington on February

 7   15, 2021, in the case of Feng v. Zonar Systems, Inc., 2:20-cv-01779-JCC-JRC. I agree to comply

 8   with and to be bound by all the terms of this Stipulated Protective Order and I understand and

 9   acknowledge that failure to so comply could expose me to sanctions and punishment in the

10   nature of contempt. I solemnly promise that I will not disclose in any manner any information or
11   item that is subject to this Stipulated Protective Order to any person or entity except in strict
12   compliance with the provisions of this Order.
13            I further agree to submit to the jurisdiction of the United States District Court for the
14   Western District of Washington for the purpose of enforcing the terms of this Stipulated
15   Protective Order, even if such enforcement proceedings occur after termination of this action.
16   Date:
17
     City and State where sworn and signed:
18
     Printed name:
19
     Signature:
20

21

22

23

24


     STIPULATED PROTECTIVE ORDER - 10
